Citation Nr: 1524571	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-28 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for chronic low back pain due to degenerative joint disease of the lumbar spine prior to December 2, 2002, and to an evaluation in excess of 40 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 7, 2010.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991, with confirmed service in the Southwest Asia theatre of operations.  She also had additional Reserve service with potential periods of active or inactive duty for training that are not directly related to the present appeal for an increased rating. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2001 and March 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which established the present evaluations from which the Veteran now seeks an increase as well as a July 2012 rating decision that granted a TDIU from October 7, 2010.  

Pursuant to a July 2007 Joint Motion for Partial Remand, the Board's March 2006 denial of an increased rating for a low back disability was remanded to the Board by the Court of Appeals for Veterans Claims (Court) in July 2007 for readjudication.  This appeal was subject to a prior remand by the Board in June 2008 to ensure compliance with due process requirements.  In August 2010, the Board remanded this matter once again for additional development, which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Reasons for Remand: To schedule a VA examination and obtain outstanding treatment records.

The Board remanded this matter in August 2010 for additional development, to include obtaining records from the Social Security Administration (SSA), G.C.H. and Dr. F., and updated records from VA facilities.  After these records were obtained, the Veteran was supposed to be scheduled for a VA examination to determine the severity of her spine disability and the impact of her disabilities on employment.  

In July 2012, VA was notified that the Veteran's records at G.C.H. had been destroyed.  In the meantime, the Veteran had also submitted an authorization and release form for Dr. C.B.  It appears that only one request for records from Dr. C.B. was made and that records from Dr. C.B. have not been associated with the claims file.  On remand, the RO should ensure that at least two requests for these records were made and if appropriate, obtain an updated authorization and release form from the Veteran and make additional requests for the records.  All attempts to obtain the records must be documented in the claims file.

Regarding Dr. F., the Veteran's December 2011 authorization and release form indicates Dr. F. was affiliated with G.C.H.  However, via correspondence from her representative, the Veteran alleges VA still must obtain records from Dr. F.  On remand, clarify whether Dr. F. was the Veteran's treating provider at G.C.H. or whether Dr. F. treated her at another facility.  If Dr. F.'s treatment of the Veteran was not affiliated with G.C.H., then attempt to obtain these records.  If appropriate, ensure that at least two requests for these records are made.  All attempts to obtain records must be documented in the claims file.

Additionally, the Veteran has indicated that she has had additional treatment at VA facilities and that the updated treatment records have not been associated with the claims file.  Therefore, on remand, updated VA treatment records must be associated with the claims file.

The Board observes that the Veteran was scheduled for a VA examination of the spine in September 2011.  This examination was conducted prior to the receipt of any of the requested records per the Board's August 2010 remand order.  The Veteran had additional VA examinations in October 2012; however, these examinations were conducted prior to the receipt of records from the SSA.  Consequently, the Board finds that a remand is necessary for the scheduling of another VA examination to be completed in compliance with the Board's August 2010 remand order.

The Board acknowledges the Veteran's argument that the VA examiners did not address the four specific questions posed by the Board in its August 2010 remand regarding entitlement to a TDIU.  The Board observes that a TDIU was granted in part; however, because a TDIU was not granted for the entire pendency of the claim, the Board finds that a remand is necessary to obtain an addendum opinion addressing whether the Veteran's service-connected disabilities rendered her unable to obtain and maintain substantially gainful employment prior to October 7, 2010 and to ensure compliance with the Board's August 2010 remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to clarify whether her treatment from Dr. F. was at G.C.H. or whether treatment was at a different facility.  If it was not at G.C.H., obtain consent and authorization to release medical information from Dr. F.  Inform the Veteran that in the alternative, she can obtain and submit the records for consideration.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

2. Contact the Veteran to obtain consent and authorization to release medical information from any private medical provider with knowledge of her service-connected spine disability, specifically to include Dr. C.B.  Inform the Veteran that in the alternative, she can obtain and submit the records for consideration.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration. If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3. Obtain and associate with the claims file updated VA treatment records.

4. AFTER completion of the development requested above, schedule the Veteran for a VA spine examination to determine the nature and severity of her service-connected spine disability.  The Veteran's electronic claims file on VBMS and Virtual VA and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted and all symptomatology reported in detail.

The examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or upon repeated use.

The medical examiner is particularly advised that in addition to regular rating considerations, there are two additional legal standards for consideration in the present case, to include extraschedular rating and a total disability rating based on the unemployability of the individual (TDIU).  As such, the Board requests that the examiner review the claims file in its entirety and respond to the following questions with as much specificity as practicable. 

(1) Does the service-connected spine disability present factors such as "marked interference with employment" or frequent periods of hospitalization in this case? 

(2) In your medical opinion, does this case present an exceptional or unusual disability picture for individuals with chronic low back pain due to degenerative joint disease of the lumbar spine? 

(3) For the period prior to October 7, 2010, is it at least as likely as not that this Veteran's service-connected spine disability, alone or in conjunction with her service-connected thrombophlebitis of the left leg, rendered her "unable to secure or follow a substantially gainful occupation"? 

(4) If any of the above questions are answered in the affirmative, please opine as to an approximate date at which that level of severity was met. 

An adequate supporting rationale must be provided for each opinion reached. 

If you are unable to reach an opinion without resorting to mere speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

5. Ensure that all development has been completed, to include confirming that the examiner has answered the questions posed herein.

6. Thereafter, readjudicate the issue of increased ratings for the Veteran's service-connected spine disability, taking care to discuss and distinguish the legal standards for extraschedular rating under 38 C.F.R. § 3.321(b)(1) ("...exceptional or unusual disability picture with such related factors as marked interference with employment...") and those for extraschedular TDIU under 38 C.F.R. § 4.16(b) ("...unable to secure and follow a substantially gainful occupation...").  If the determination remains unfavorable to the Veteran, she and her attorney must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her attorney should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




